FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d -16 Under the Securities Exchange Act of 1934 For the Month of April 2015 Commissionfilenumber 000-28884 Eltek Ltd. (Name of Registrant) Sgoola Industrial Zone, Petach Tikva, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Eltek Ltd. The following exhibits are attached: Press release re: Eltek Reports Fourth Quarter and Full Year 2014 Financial Results Notice Regarding Approval of the Employment of Mrs. Revital Cohen-Tzemach Press release re: Eltek Announces Filing of 2014 Annual Report Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Eltek Ltd. (Registrant) By: /s/ Amnon Shemer Amnon Shemer Vice President, Finance and Chief Financial Officer Dated:April 2, 2015
